Citation Nr: 1513931	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-30 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a lower back condition.

2.  Whether there is new and material evidence to reopen a claim for service connection for an upper back condition.

3.  Entitlement to service connection for traumatic brain injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1991 to June 1992 and in the United States Navy from April 1993 to February 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The issues of entitlement to service connection for upper back and lower back conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

There is no objective medical diagnosis of traumatic brain injury.


CONCLUSION OF LAW

The criteria for service connection for traumatic brain injury have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a June 2009 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  The claim file includes his service treatment records, post-service medical records and lay statements from the Veteran in support of his claims.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information and has found nothing in a review of the claims file to suggest that there is any outstanding evidence which VA has a duty to obtain. 

The Veteran was afforded a VA examination in October 2012 that is adequate to adjudicate the Veteran's service connection claim for traumatic brain injury.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.


II.  Service Connection

The Veteran contends that he is entitled to service connection for a traumatic brain injury stemming from an incident in which he was struck by a "5 ton truck" during his military service.  See July 2010 VA Form 9.  Previous statements submitted by the Veteran clarify that the incident occurred in January 1993 while he was with the U.S. Marine Corps Reserves during a period where the Veteran was not on verified active duty service.  See May 2009 Statement in Support of Claim.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran's service treatment records show a history of recurrent migraine headaches, for which the Veteran is service connected.  However, his military records do not reflect any complaints, treatment or diagnoses related to a traumatic brain injury during his active duty service.  

The Veteran's November 1991 Report of Medical History reflects that he denied a history of frequent or severe headaches, dizziness or fainting spells, or a head injury.  His November 1991 Report of Medical Examination reflects a normal neurologic clinical evaluation.  His May 1992 separation Report of Medical Examination for his first period of active duty service also reflects a normal neurologic clinical evaluation, and the Veteran was noted to be in good health.

A January 1993 treatment record from the Veteran's time in the United States Marine Corps Reserves notes that he had suffered a head trauma with no loss of consciousness.  He was shown to have a hematoma to his left forehead and a "very minor" abrasion.   

The Veteran's April 1993 enlistment examination report for his second period of active duty service reflects a normal neurologic clinical evaluation.  A one inch scar was also noted to be present on the Veteran's forehead.  However, no residual of a traumatic brain injury was noted on the Veteran's entrance examination report.  In his April 1993 Report of Medical History, the Veteran checked "yes" to a question on whether he had a history of having any head injury.  The record notes the Veteran's laceration of the scalp.  A July 1994 radiological examination report notes there was no significant radiographic abnormality found.

The Veteran's DD-214 reflects that he was honorably discharged and placed on the temporary disability retired list.  His service treatment records reflect a history of recurrent migraine headaches during his second period of active duty service.  A January 2002 Physical Evaluation Board found the Veteran to be unfit due to his migraine headache condition and recommended that he be separated with severance pay from the temporary disability retired list (TDRL).  Additionally, the Physical Evaluation Board found that the Veteran's migraine headache disability did not result from a combat related injury.

Post-service treatment records similarly do not show that the Veteran currently is experiencing any residuals of a traumatic brain injury.  A May 1997 VA treatment record notes that the Veteran underwent a CT scan of his head which revealed a normal examination of the head.  The findings noted that there was no evidence for mass, mass effect, hydrocephalus, or hemorrhage.  The visible portions of the paranasal sinuses and mastoid air cells were normal in appearance.  No acute bony abnormality was evident.

In October 2012, the Veteran underwent a VA general medical examination, where he was noted to have a headache disability and mental disorder (the Veteran is service-connected for adjustment disorder associated with migraine headaches).  The examiner noted that the Veteran underwent an MRI in February 2012 which revealed normal brain findings.  The examiner also noted that the Veteran did not have a diagnosed traumatic brain injury.

A review of the remainder of the Veteran's post-service treatment records on file, as well as the remainder of the evidence in the Veteran's claims file, does not elicit any evidence demonstrating that the Veteran has ever sought treatment or been diagnosed with any residual of a traumatic brain injury.  

The Board recognizes that the Veteran is competent to report symptoms such as headaches which are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board also notes that the Veteran is already service-connected for his migraine headaches disability.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Board has not found any evidence in the medical records on file or in any part of the Veteran's claims file which indicates that he has ever been diagnosed with a residual of a traumatic brain injury.  Based on a careful review of the evidence, the Board finds that service connection is not warranted as the evidence in the record weighs against a finding that the Veteran has any abnormal clinical findings related to his brain besides his already service-connected migraine headache disability.  

Accordingly, the preponderance of the evidence is against the claim for service connection for traumatic brain injury.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for traumatic brain injury is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.

A review of the Veteran's VA treatment records reflects that he has sought treatment for a history of back pain.  An October 2000 letter from the Veteran's private doctor states that the Veteran suffers from chronic muscle spasms in his upper and lower back.  The private doctor stated his opinion that "these spasms are in large part brought on by trigger points which are commonly seen in military service."  

The Veteran's service treatment records include two undated entries in which the Veteran sought treatment for complaints of lower back pain.  In the first entry, the Veteran complains of lower back spasm.  The examiner noted there was no swelling or asymmetry noted.  The Veteran showed limited forward flexion just past the knees.  He was diagnosed with paraspinous muscle spasm.  In a second undated treatment record, the Veteran complained of upper and lower back pain that existed for two weeks, as well as a history of recurrent lower back pain for two and one-half years.  He was assessed with probable trigger points with accompanying muscle spasms.  

In his statements, the Veteran maintains that his upper and lower back conditions are due to an incident in which he was struck by a "5 ton truck" during military service in January 1993.  This alleged incident was after his initial period of service, but pre-dated his second period of active duty service.  The Veteran's description (given in April 2009) of the incident in suggests that it occurred during some type of duty ("I was carried by two other Marines to the medical station"), however, it is unclear from the evidence of record whether the Veteran was on active duty, Active Duty for Training, or Inactive Duty Training at that time.   Clarification is required prior to further review of the issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to determine the Veteran's status in January 1993, to include determining whether he was on active duty, active duty for training, or inactive duty for training.

2.  Then readjudicate the issues on appeal.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


